Citation Nr: 1418180	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-30 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to VA burial benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to April 1946 and from May 1947 to January 1971, and his decorations include the Combat Medics Badge.  He died in September 1999 and the appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 Administrative Decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Veteran's lifetime, he had established service connection for hiatal hernia, hypertension, and bilateral hearing loss.  The Veteran's death certificate lists his immediate cause of death as cardiac arrest, due to multi-organ failure, due to small bowel fistula.  

In his October 2010 notice of disagreement, the Board finds that the appellant reasonably raised the matter of entitlement to service connection for the cause of the Veteran's death ("[S]ee if we qualify for service connected death and service connected death benefits"), in an attempt to secure VA burial benefits.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading the claimant's filing.).  Specifically, the appellant contends that the Veteran's service-connected disabilities could have interfered with his recovery, and ultimately contributed to cause his death.  See January 2011 correspondence.  This issue is inextricably intertwined with the claim for VA burial benefits, and appellate consideration of entitlement to VA burial benefits is deferred pending resolution of the service connection for the cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  The Board finds that a VA medical opinion is required to properly adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in a claim for dependency and indemnity compensation (DIC), 38 U.S.C.A. § 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Review of the claims folder revealed that no such notice has been provided to the appellant, and this should be resolved on remand.  

Accordingly, the case is REMANDED for the following action:

1. Send the appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that is required in claims of service connection for the cause of death.  The appellant should have the opportunity to respond.  

2. Notify the appellant that he may submit evidence, including by the Veteran's treating physicians, addressing whether his death was related to service, and in particular, to his service-connected disabilities.  The appellant should be provided an appropriate amount of time to submit this evidence.  

3. Forward the Veteran's claims folder to an appropriate VA examiner for review and an advisory medical opinion as to whether the Veteran's service-connected disabilities (hiatal hernia, hypertension, and/or bilateral hearing loss), or another disability of service origin, at least as likely as not caused or contributed to cause or hastened his death.  The rationale should address the proposed theory of entitlement, i.e., that the Veteran's service-connected disabilities interfered with his recovery and contributed to his death.  The consulting physician should further opine whether any listed cause of the Veteran's death was somehow otherwise related to his service.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. All findings and conclusions should be set forth in a legible report.  

4. Then readjudicate the appellant's claim, to include entitlement to service connection for the cause of the Veteran's death.  If the benefit sought remains denied, the RO should issue the Veteran an appropriate supplemental statement of the case, and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

